Citation Nr: 1709217	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  09-23 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel

INTRODUCTION

The Veteran served on active duty from July 1958 to April 1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2012 Board decision, the claim was reopened and remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In April 2013, September 2013, May 2014 and February 2015, the Board again remanded the claim for still further development.  

Of note, during the pendency of the appeal, service connection was granted for pulmonary fibrosis in an intervening January 2013 rating decision.

Also notably, in April 2014, the Veteran testified at a hearing at the Board's offices in Washington, DC (Central Office (CO) hearing) before a Veterans Law Judge that is no longer employed at the Board, since having retired.  A transcript of that hearing is of record.  In December 2016 correspondence, the Veteran and his representative were notified of the consequent right to have another hearing before a different Veterans Law Judge of the Board, who would ultimately decide this appeal.  The Veteran has not, however, requested another hearing, so the Board is proceeding with its additional consideration of his claim based on the evidence already of record.

Regrettably, though, the Board must yet again remand this claim to the Agency of Original Jurisdiction (AOJ).  As noted previously, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

During the pendency of this appeal, the Veteran has contended that his respiratory disorder, including COPD, was directly related to his exposure to Agent Orange during his military service.  In the alternative, he also has asserted exposure to asbestos and/or that his respiratory disorder is secondary to his service-connected pulmonary fibrosis.  Still additionally, in the Board's most recent February 2015 remand, it was noted that he had raised the theory of entitlement based on purported exposure to contaminated drinking water while serving at Camp Lejeune during the recognized period when the drinking water was realized to be contaminated with toxins.  So pursuant to the Board's February 2015 remand directive, his file was to be sent to an appropriate VA physician for a medical nexus opinion regarding whether any lung disability could be traced to exposure to contaminated water at Camp Lejeune.  It was asked that research be completed, as necessary, to identify the toxins to which the Veteran likely was exposed to and the likelihood that any such toxin(s) would have caused any lung disability.  An opinion was to be provided.  In addition, the explanation provided was to reference any research done regarding diseases that have been identified as likely resulting from the exposure to the contaminated water at Camp Lejeune.  

In a May 2015 VA medical opinion, on remand, the authoring VA physician noted a review of the Veteran's claims file.  This VA physician opined that there was no evidence on file to show than any exposure during the Veteran's military service would have resulted in the eventual development of COPD.  This commenting VA physician pointed out that his statement included any exposure to contaminated water supplies at Camp LeJune, North Carolina.  

In a June 2015 addendum, this same VA physician provided an expanded rationale for his May 2015 opinion.  In the addendum, he referenced five pertinent articles, updates and studies that were used to determine that the evidence of record failed to corroborate the Veteran's claim of COPD on the basis of service, to include herbicide exposure.  The referenced articles, updates and studies included Sweeney M, et al, Terat Carcin Muta 17:241-247; Am J Ind Med 2006 49 (11):  875-85 Health Status of Army Chemical Corp Vietnam Veterans who Sprayed Defoliant in Vietnam; Veterans and Agent Orange Updated 2012 (2014); Summer 2015 Agent Orange Update; Current Study: Army Chemical Corp Vietnam-era Veterans Health Study.

While the examiner provided an opinion as requested in May 2015, the Board finds that the rationale provided in June 2015 did not address research specifically undertaken identifying exposure to possible contaminated water at Camp Lejeune to go along with the May 2015 opinion.  Instead, the commenting VA physician discussed research concerning exposure to herbicides used in Vietnam, including the dioxins in Agent Orange.  There is no suggestion the contaminated water supply at Camp Lejeune is akin to the toxins used in Vietnam, so the studies cited cannot be used to support the underlying opinion because the circumstances are different.  As such, another addendum medical nexus opinion is needed addressing all medical studies or literature relied upon in forming the basis of the May 2015 opinion. 

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the May 2015 VA examiner, if still available, for another addendum opinion (still more supplemental comment like that offered in June 2015).  If this original examiner is unavailable, the file should be reviewed by another examiner of similar qualifications to obtain this necessary additional comment.

The examiner is to provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that any current lung disability was caused by the Veteran's claimed exposure to contaminated water at Camp Lejeune.

The VA examiner must provide a rationale for the opinion and include any medical studies or literature relied upon, specifically, regarding the Veteran's assertion of exposure to contaminated water supplies at Camp Lejeune (rather than, instead, in relation to any toxins stemming from exposure to Agent Orange in Vietnam).

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this, but, as importantly, provide explanation as to why a more definitive response is not possible or feasible.  In other words, merely saying that he/she cannot respond will not suffice.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

